               IN THE UNITED STATES DISTRICT COURT
           FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                        SOUTHERN DIVISION
                        NO.: 7:15-CR-2-6H

UNITED STATES OF AMERICA,       )
                                )
                                )
                                )
     v.                         )
                                )
                                )               ORDER
                                )
MALCOLM HARVEY,                 )
                                )
             Defendant.         )


     This matter is before the court on defendant’s motion for a

copy of his transcript, [DE #411].

     As to the transcript request, 28 U.S.C. ' 753(f) governs when

a transcript may be provided at the expense of the United States.

Section 753(f) provides, in pertinent part:

          Fees for transcripts furnished in criminal
          proceedings to persons proceeding under the
          Criminal Justice Act (18 U.S.C. 3006A), or in
          habeas corpus proceedings to persons allowed
          to sue, defend, or appeal in forma pauperis,
          shall be paid by the United States out of
          moneys appropriated for those purposes. Fees
          for transcripts furnished in proceedings
          brought under section 2255 of this title to
          persons permitted to sue or appeal in forma
          pauperis shall be paid by the United States
          out of money appropriated for that purpose if
          the trial judge or a circuit judge certifies
          that the suit or appeal is not frivolous and
          that the transcript is needed to decide the
          issue presented by the suit or appeal. Fees
          for transcripts furnished in other proceedings
          to persons permitted to appeal in forma
          pauperis shall also be paid by the United
          States if the trial judge or a circuit judge
          certifies that the appeal is not frivolous
          (but presents a substantial question). The
          reporter may require any party requesting a
          transcript to prepay the estimated fee in
          advance except as to transcripts that are to
          be paid for by the United States.

28 U.S.C. ' 753(f).   While the government must provide indigent

criminal defendants with a transcript of prior proceedings under

certain circumstances, there is no constitutional requirement that

an indigent defendant receive free transcripts to collaterally

attack his conviction or sentence.     An indigent defendant is not

entitled to a transcript at government expense Amerely to comb the

record in the hope of discovering some flaw.@      United States v.

Glass, 317 F.2d 200, 202 (4th Cir. 1963).      Thus, an individual

requesting a free transcript for post-conviction matters must show

a Aparticularized need@ for the transcript. Morin v. United States,

522 F.2d 8, 9 (4th Cir. 1975) (citing Jones v. Superintendent, 460

F.2d 150, 153, aff’d on reh., 465 F.2d 1091, 1093-94 (4th Cir.

1972)).

     Defendant has not shown a particularized need for a transcript

or even which particular transcript he seeks.     For the foregoing

reasons, defendant’s motion [DE #411] is DENIED.

     This 3rd day of March 2020.

                         ___________________________________
                         Malcolm J. Howard
                         Senior United States District Judge
At Greenville, NC
#35

                                   2
